DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-11 and 14 are allowed for the reasons set forth by applicant in the response filed with RCE on 5/20/2021.    More specifically, the prior art of record does not show where the machining speed or feed speed of an actuator is made to become slower as the damping ration of the load vibration becomes smaller.  It is this feature in combination with remaining claim elements that define the independent claims over the prior art of record.    The prior art of record not previously cited shows:
“The Self-Excitation Damping Ratio in Variable Speed Milling” by Saleh et al shows that increasing a depth of cut can result in a decrease in the damping ratio in a spindle milling machine (Fig 7 and discussion below).
"Chatter stability of milling with speed-varying dynamics of spindles." By Cao, Hongrui, Bing Li, and Zhengjia He shows the results of different damping ratios on the chatter, but at a constant spindle rotation speed.
U.S. Publication 2002/0020243 to Ziegery shows that increased dynamic stiffness, whether achieved through increased stiffness or increased damping, will allow for much deeper stable cuts at all spindle speeds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117